          Case 1:16-cr-00776-VEC Document 973 Filed 01/04/19 Page 1 of 2



UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
 ------------------------------------------------------------   X   ELECTRONICALLY FILED
 UNITED STATES OF AMERICA,                                      :   DOC #:
                                                                :   DATE FILED: 1/4/2019
                 -against-                                      :
                                                                :       16-CR-776 (VEC)
                                                                :
 JOSEPH GERARDI,                                                :           ORDER
                                                                :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        Defendant Joseph Gerardi has been convicted of wire fraud, conspiracy to commit wire

fraud, and making false statements to federal officers. See Judgment, Dkt. 945. Mr. Gerardi has

moved for bail pending appeal, pursuant to 18 U.S.C. § 3143(b). See Def.’s Ltr. (Dec. 4, 2018),

Dkt. 941; Gov.’s Resp. Ltr. (Dec. 14, 2018), Dkt. 958; Def.’s Reply Ltr. (Dec. 21, 2018),

Dkt. 968. The Court has previously indicated that the theory underlying Mr. Gerardi’s

convictions for wire fraud and conspiracy to commit wire fraud presents a substantial question of

law that warrants bail pending appeal, see Ciminelli Sentencing Tr. (Dec. 3, 2018), Dkt. 948, at

43–45, 47; the parties, therefore, have addressed only whether bail pending appeal is warranted

for Mr. Gerardi’s false statements conviction.

        Mr. Gerardi’s motion for bail pending appeal is GRANTED. If Mr. Gerardi’s and his co-

Defendants’ convictions for wire fraud and conspiracy to commit wire fraud were to be reversed,

there is a substantial question whether his conviction for false statements would require a new

trial, due to the risk of prejudicial spillover from the fraud counts. Accordingly, bail pending

appeal is appropriate. The Court does not, however, find that any of the other arguments that

Mr. Gerardi made in support of his motion would have warranted bail pending appeal.




                                                         1
          Case 1:16-cr-00776-VEC Document 973 Filed 01/04/19 Page 2 of 2



         If any of Mr. Gerardi’s convictions are affirmed on appeal, Mr. Gerardi must surrender to

his designated facility within 60 days of the issuance of the appellate mandate. If no facility has

been designated by that time, Mr. Gerardi must surrender to the U.S. Marshal for the Southern

District of New York. See Judgment, Dkt. 945; Gerardi Sentencing Tr. (Dec. 6, 2018), Dkt. 956,

at 33.

SO ORDERED.

Dated: January 4, 2019                                       ___________________________
      New York, NY                                           VALERIE CAPRONI
                                                             United States District Judge




                                                 2
